People v Rosario (2016 NY Slip Op 02938)





People v Rosario


2016 NY Slip Op 02938


Decided on April 19, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 19, 2016

Friedman, J.P., Andrias, Moskowitz, Kapnick, Webber, JJ.


860 73861/10

[*1]The People of the State of New York,	Dkt. Respondent,
vLuis A. Rosario, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Mitchell J. Briskey of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Melanie A. Sarver of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Margaret L. Clancy, J. at dismissal motion; Harold Adler, J. at plea and sentencing), rendered September 12, 2012, convicting defendant of disorderly conduct, and sentencing him to five days of community service, unanimously affirmed.
Because defendant waived prosecution by information, the accusatory instrument was only required to satisfy the reasonable cause requirement of a misdemeanor complaint (see People v Dumay, 23 NY3d 518, 522 [2014]). In any event, the superseding
information was sufficiently corroborated by supporting depositions that predated it, but referenced the initial information, which contained identical allegations.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 19, 2016
CLERK